 1 ERIK L. JACKSON, SBN 166010
   Email: ejackson@cozen.com
 2 COZEN O’CONNOR
   601 S. Figueroa Street, Suite 3700
 3 Los Angeles, CA 90017
   Phone: (213) 892-7900
 4 Fax: (213) 892-7999
 5 Attorneys for Plaintiff and Counter-Defendant,
   ADVANCED ENGINEERING SOLUTIONS
 6 COMPANY, LLC,
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
   ADVANCED ENGINEERING                     )   Case No. 2:20-cv-05955-JFW-PLA
11 SOLUTIONS COMPANY, a Delaware            )
   limited liability co,                    )
12                                          )
                 Plaintiff,                 )   STIPULATED PROTECTIVE
13                                          )   ORDER GOVERNING
         v.                                 )   CONFIDENTIAL
14                                          )   INFORMATION
   PERSONAL CORNER, LLC, a Texas            )
15 limited liability company, and DOES 1-   )
   10,                                      )
16                                          )
                 Defendants.                )
17                                          )
                                            )
18 AND RELATED CLAIMS                       )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23
24
25
26
27
28
                                                1
                STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                   INFORMATION
 1                       STIPULATED PROTECTIVE ORDER
 2
 3        1.     PURPOSES AND LIMITATIONS
 4        Discovery in this action is likely to involve production of confidential,
 5 proprietary, or private information for which special protection from public disclosure
 6 and from use for any purpose other than pursuing this litigation may be warranted.
 7 Accordingly, the Parties hereby stipulate to and petition the Court to enter the
 8 following Stipulated Protective Order. The Parties acknowledge that this Order does
 9 not confer blanket protections on all disclosures or responses to discovery and that
10 the protection it affords from public disclosure and use extends only to the limited
11 information or items that are entitled to confidential treatment under the applicable
12 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
13 that this Stipulated Protective Order does not entitle them to file confidential
14 information under seal; Civil Local Rule 79-5 sets forth the procedures that must
15 be followed and the standards that will be applied when a party seeks permission from
16 the court to file material under seal.
17
18        2.     GOOD CAUSE STATEMENT
19        This action is likely to involve trade secrets and other valuable research,
20 development, commercial, financial, technical, and/or proprietary information for
21 which special protection from public disclosure and from use for any purpose other
22 than litigation of this action is warranted. Such confidential and proprietary materials
23 and information consist of, among other things, confidential business or financial
24 information, information regarding confidential business practices, policies and/or
25 procedures, or other confidential research, development, or commercial information
26 (including information implicating privacy rights of third parties), information
27 otherwise generally unavailable to the public, or which may be privileged or otherwise
28
                                                  2
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1 protected from disclosure under state or federal statutes, court rules, case decisions,
 2 or common law. Public disclosure of such information, documents, and materials
 3 would result in prejudice or harm to the Parties by providing their respective
 4 competitors with an unfair business advantage. Accordingly, to expedite the flow of
 5 information, to facilitate the prompt resolution of disputes over confidentiality of
 6 discovery materials, to adequately protect information the Parties are entitled to keep
 7 confidential, to ensure that the Parties are permitted reasonable necessary uses of such
 8 material in preparation for and in the conduct of trial, to address their handling at the
 9 end of the litigation, and serve the ends of justice, a protective order for such
10 information is justified in this matter. It is the intent of the Parties that information
11 will not be designated as confidential for tactical reasons and that nothing be so
12 designated without a good faith belief that it has been maintained in a confidential,
13 non-public manner, and there is good cause why it should not be part of the public
14 record of this case.
15
16        3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
17               PROCEDURE
18        The Parties further acknowledge, as set forth in Section 14.3, below, that this
19 Stipulated Protective Order does not entitle them to file confidential information
20 under seal. Local Civil Rule 79-5 sets forth the procedures that must be followed and
21 the standards that will be applied when a Party seeks permission from the Court to
22 file material under seal. There is a strong presumption that the public has a right of
23 access to judicial proceedings and records in civil cases. In connection with non-
24 dispositive motions, good cause must be shown to support a filing under seal. See
25 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006);
26 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (even
27 stipulated protective orders require good cause showing and a specific showing of
28
                                                  3
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1 good cause or compelling reasons with proper evidentiary support and legal
 2 justification, must be made with respect to Protected Material that a Party seeks to file
 3 under seal). The Parties’ mere designation of Disclosure or Discovery Material as
 4 CONFIDENTIAL does not – without the submission of competent evidence by
 5 declaration establishing that the material sought to be filed under seal qualifies as
 6 confidential, privileged, or otherwise protectable – constitute good cause.
 7         Further, if a Party requests sealing related to a dispositive motion or trial, then
 8 compelling reasons, not only good cause, for the sealing must be shown, and the relief
 9 sought shall be narrowly tailored to serve the specific interest to be protected. See
10 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
11 or type of information, document, or thing sought to be filed or introduced under seal,
12 the Party seeking protection must articulate compelling reasons, supported by specific
13 facts and legal justification, for the requested sealing order. Again, competent
14 evidence supporting the application to file documents under seal must be provided by
15 declaration.
16         Any document that is not confidential, privileged, or otherwise protectable in
17 its entirety will not be filed under seal if the confidential portions can be redacted. If
18 documents can be redacted, then a redacted version for public viewing, omitting only
19 the confidential, privileged, or otherwise protectable portions of the document, shall
20 be filed. Any application that seeks to file documents under seal in their entirety
21 should include an explanation of why redaction is not feasible.
22
23         4.     DEFINITIONS
24         4.1    Action: Advanced Engineering Solutions Company v. Personal Corner,
25 LLC, et al., Case No. 2:20-cv-05955-JFW-PLA, U.S. District Court for the Central
26 District of California.
27
28
                                                   4
                  STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                     INFORMATION
 1        4.2    Challenging Party: a Party or Non-Party that challenges the designation
 2 of information or items under this Order.
 3        4.3    “CONFIDENTIAL” Information or Items: information (regardless of
 4 how it is generated, stored or maintained) or tangible things that qualify for protection
 5 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 6 Cause Statement.
 7        4.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 8 support staff).
 9        4.5    Designating Party: a Party or Non-Party that designates information or
10 items that it produces in disclosures or in responses to discovery as
11 “CONFIDENTIAL.”
12        4.6    Disclosure or Discovery Material: all items or information, regardless of
13 the medium or manner in which it is generated, stored, or maintained (including,
14 among other things, testimony, transcripts, and tangible things), that are produced or
15 generated in disclosures or responses to discovery.
16        4.7    Expert: a person with specialized knowledge or experience in a matter
17 pertinent to the litigation who has been retained by a Party or its counsel to serve as
18 an expert witness or as a consultant in this Action.
19        4.8    House Counsel: attorneys who are employees of a Party to this Action.
20 House Counsel does not include Outside Counsel of Record or any other outside
21 counsel.
22        4.9    Non-Party: any natural person, partnership, corporation, association, or
23 other legal entity not named as a Party to this action.
24        4.10 Outside Counsel of Record: attorneys who are not employees of a Party
25 but are retained to represent a Party and have appeared in this Action on behalf of that
26 Party or are affiliated with a law firm that has appeared on behalf of that Party, and
27 includes support staff.
28
                                                  5
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1        4.11 Party: any party to this Action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their
 3 support staff).
 4        4.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.
 6        4.13 Professional Vendors: persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9 and their employees and subcontractors.
10        4.14 Protected Material: any Disclosure or Discovery Material that is
11 designated as “CONFIDENTIAL.”
12        4.15   Receiving Party: a Party that receives Disclosure or Discovery Material
13 from a Producing Party.
14        5.     SCOPE
15        The protections conferred by this Stipulation and Order cover not only
16 Protected Material, but also (1) any information copied or extracted from Protected
17 Material, (2) all copies, excerpts, summaries, or compilations of Protected Material,
18 and (3) any testimony, conversations, or presentations by Parties or their Counsel that
19 might reveal Protected Material.
20        Any use of Protected Material at trial shall be governed by the orders of the
21 trial judge and other applicable authorities. This Order does not govern the use of
22 Protected Material at trial.
23
24        6.     DURATION
25        Once a case proceeds to trial, information that was designated as
26 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
27 as an exhibit at trial becomes public and will be presumptively available to all
28
                                                 6
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1 members of the public, including the press, unless compelling reasons supported by
 2 specific factual findings to proceed otherwise are made to the trial judge in advance
 3 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 4 showing for sealing documents produced in discovery from “compelling reasons”
 5 standard when merits-related documents are part of court record). Any such
 6 information that becomes public will no longer be subject to the terms of this
 7 Protective Order.
 8
 9        7.       DESIGNATING PROTECTED MATERIAL
10        7.1      Exercise of Restraint and Care in Designating Material for Protection.
11 Each Party or Non-Party that designates information or items for protection under this
12 Order must take care to limit any such designation to specific material that qualifies
13 under the appropriate standards. The Designating Party must designate for protection
14 only those parts of material, documents, items, or oral or written communications that
15 qualify so that other portions of the material, documents, items, or communications
16 for which protection is not warranted are not swept unjustifiably within the ambit of
17 this Order.
18        Mass, indiscriminate, or routinized designations are prohibited. Designations
19 that are shown to be clearly unjustified or that have been made for an improper
20 purpose (e.g., to unnecessarily encumber the case development process or to impose
21 unnecessary expenses and burdens on other Parties) may expose the Designating Party
22 to sanctions.
23        If it comes to a Designating Party’s attention that information or items that it
24 designated for protection do not qualify for protection, that Designating Party must
25 promptly notify all other Parties that it is withdrawing the inapplicable designation.
26        7.2      Manner and Timing of Designations. Except as otherwise provided in
27 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
28
                                                  7
                   STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                      INFORMATION
 1 that qualifies for protection under this Order must be clearly so designated before the
 2 material is disclosed or produced.
 3        Designation in conformity with this Order requires:
 4        (a)   For information in documentary form (e.g., paper or electronic
 5              documents, but excluding transcripts of depositions or other pretrial or
 6              trial proceedings), that the Producing Party affix at a minimum, the
 7              legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
 8              each page that contains protected material. If only a portion of the
 9              material on a page qualifies for protection, the Producing Party also must
10              clearly identify the protected portion(s) (e.g., by making appropriate
11              markings in the margins). A Party or Non-Party that makes original
12              documents available for inspection need not designate them for
13              protection until after the inspecting Party has indicated which documents
14              it would like copied and produced. During the inspection and before the
15              designation, all of the material made available for inspection shall be
16              deemed “CONFIDENTIAL.” After the inspecting Party has identified
17              the documents it wants copied and produced, the Producing Party must
18              determine which documents, or portions thereof, qualify for protection
19              under this Order. Then, before producing the specified documents, the
20              Producing Party must affix the “CONFIDENTIAL” legend to each page
21              that contains Protected Material. If only a portion of the material on a
22              page qualifies for protection, the Producing Party also must clearly
23              identify the protected portion(s) (e.g., by making appropriate markings
24              in the margins).
25        (b)   For testimony given in depositions that the Designating Party identifies
26              the Disclosure or Discovery Material on the record, before the close of
27              the deposition all protected testimony.
28
                                                 8
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1        (c)    For information produced in some form other than documentary and for
 2               any other tangible items, that the Producing Party affix in a prominent
 3               place on the exterior of the container or containers in which the
 4               information is stored the “CONFIDENTIAL” legend. If only a portion
 5               or portions of the information warrants protection, the Producing Party,
 6               to the extent practicable, shall identify the protected portion(s).
 7        7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8 failure to designate qualified information or items does not, standing alone, waive the
 9 Designating Party’s right to secure protection under this Order for such material.
10 Upon timely correction of a designation, the Receiving Party must make reasonable
11 efforts to assure that the material is treated in accordance with the provisions of this
12 Order.
13
14        8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
15        8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
16 designation of confidentiality at any time that is consistent with the Court’s
17 Scheduling Order.
18        8.2    Meet and Confer. The Challenging Party shall initiate the dispute
19 resolution process under Local Rule 37-1, et seq.
20        8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
21 joint stipulation pursuant to Local Rule 37-2.
22        8.4    The burden of persuasion in any such challenge proceeding shall be on
23 the Designating Party. Frivolous challenges, and those made for an improper purpose
24 (e.g., to harass or impose unnecessary expenses and burdens on other Parties) may
25 expose the Challenging Party to sanctions. Unless the Designating Party has waived
26 or withdrawn the confidentiality designation, all Parties shall continue to afford the
27
28
                                                   9
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1 material in question the level of protection to which it is entitled under the Producing
 2 Party’s designation until the Court rules on the challenge.
 3
 4        9.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5        9.1    Basic Principles. A Receiving Party may use Protected Material that is
 6 disclosed or produced by another Party or by a Non-Party in connection with this
 7 Action only for prosecuting, defending or attempting to settle this Action. Such
 8 Protected Material may be disclosed only to the categories of persons and under the
 9 conditions described in this Order. When the Action has been terminated, a Receiving
10 Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
11 Protected Material must be stored and maintained by a Receiving Party at a location
12 and in a secure manner that ensures that access is limited to the persons authorized
13 under this Order.
14        9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15 otherwise ordered by the Court or permitted in writing by the Designating Party, a
16 Receiving     Party     may   disclose    any    information    or     item   designated
17 “CONFIDENTIAL” only to:
18        (a)    The Receiving Party’s Outside Counsel of Record in this Action, as well
19               as employees of said Outside Counsel of Record to whom it is reasonably
20               necessary to disclose the information for this Action;
21        (b)    The officers, directors, and employees (including House Counsel) of the
22               Receiving Party to whom disclosure is reasonably necessary for this
23               Action;
24        (c)    Experts (as defined in this Order) of the Receiving Party to whom
25               disclosure is reasonably necessary for this Action and who have signed
26               the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27        (d)    The Court and its personnel;
28
                                                   10
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1   (e)   Court reporters and their staff;
 2   (f)   Professional jury or trial consultants, mock jurors, and Professional
 3         Vendors to whom disclosure is reasonably necessary for this Action and
 4         who have signed the “Acknowledgment and Agreement to Be Bound”
 5         (Exhibit A);
 6   (g)   The author or recipient of a document containing the information or a
 7         custodian or other person who otherwise possessed or knew the
 8         information;
 9   (h)   During their depositions, witnesses, and attorneys for witnesses, in the
10         Action to whom disclosure is reasonably necessary provided: (1) the
11         deposing Party requests that the witness sign the form attached as Exhibit
12         A hereto; and (2) they will not be permitted to keep any confidential
13         information unless they sign the “Acknowledgment and Agreement to
14         Be Bound” (Exhibit A), unless otherwise agreed by the Designating
15         Party or ordered by the Court. Pages of transcribed deposition testimony
16         or exhibits to depositions that reveal Protected Material may be
17         separately bound by the court reporter and may not be disclosed to
18         anyone except as permitted under this Stipulated Protective Order;
19   (i)   Any mediators or settlement officers and their supporting personnel,
20         mutually agreed upon by any of the Parties engaged in settlement
21         discussions; and
22   (j)   auditors, regulators, and other such entities as is reasonably necessary in
23         the ordinary course of business and who have signed the
24         “Acknowledgment and Agreement to Be Bound” (Exhibit A).
25
26   10.   PROTECTED          MATERIAL         SUBPOENAED         OR     ORDERED
27         PRODUCED IN OTHER LITIGATION
28
                                              11
           STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                              INFORMATION
 1        If a Party is served with a subpoena or a court order issued in other litigation
 2 that compels disclosure of any information or items designated in this Action as
 3 “CONFIDENTIAL,” that Party must:
 4        (a)    Promptly notify in writing the Designating Party, and such notification
 5               shall include a copy of the subpoena or court order;
 6        (b)    Promptly notify in writing the party who caused the subpoena or order
 7               to issue in the other litigation that some or all of the material covered by
 8               the subpoena or order is subject to this Protective Order, and such
 9               notification shall include a copy of this Stipulated Protective Order; and
10        (c)    Cooperate with respect to all reasonable procedures sought to be pursued
11               by the Designating Party whose Protected Material may be affected. If
12               the Designating Party timely seeks a protective order, the Party served
13               with the subpoena or court order shall not produce any information
14               designated in this action as “CONFIDENTIAL” before a determination
15               by the court from which the subpoena or order issued, unless the Party
16               has obtained the Designating Party’s permission. The Designating Party
17               shall bear the burden and expense of seeking protection in that court of
18               its confidential material and nothing in these provisions should be
19               construed as authorizing or encouraging a Receiving Party in this Action
20               to disobey a lawful directive from another court.
21
22        11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
23               BE PRODUCED IN THIS LITIGATION
24        The terms of this Order are applicable to information produced by a Non-Party
25 in this Action and designated as “CONFIDENTIAL.” Such information produced by
26 Non-Parties in connection with this litigation is protected by the remedies and relief
27
28
                                                  12
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1 provided by this Order. Nothing in these provisions should be construed as prohibiting
 2 a Non-Party from seeking additional protections.
 3        In the event that a Party is required, by a valid discovery request, to produce a
 4 Non-Party’s confidential information in its possession, and the Party is subject to an
 5 agreement with the Non-Party not to produce the Non-Party’s confidential
 6 information, then the Party shall:
 7        (a)    promptly notify in writing the Requesting Party and the Non-Party that
 8               some or all of the information requested is subject to a confidentiality
 9               agreement with a Non-Party;
10        (b)    Promptly provide the Non-Party with a copy of the Stipulated Protective
11               Order in this Action, the relevant discovery request(s), and a reasonably
12               specific description of the information requested; and
13        (c)    make the information requested available for inspection by the Non-
14               Party, if requested.
15        If the Non-Party fails to seek a protective order from this Court within 14 days
16 of receiving the notice and accompanying information, the Receiving Party may
17 produce the Non-Party’s confidential information responsive to the discovery request.
18 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
19 any information in its possession or control that is subject to the confidentiality
20 agreement with the Non-Party before a determination by the Court. Absent a court
21 order to the contrary, the Non-Party shall bear the burden and expense of seeking
22 protection in this court of its Protected Material.
23
24        12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
25               MATERIAL
26        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
27 Protected Material to any person or in any circumstance not authorized under this
28
                                                  13
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 2 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 3 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 4 persons to whom unauthorized disclosures were made of all the terms of this Order,
 5 and (d) request such person or persons to execute the “Acknowledgment an
 6 Agreement to Be Bound” attached hereto as Exhibit A.
 7
 8        13.      INADVERTENT PRODUCTION OF PRIVILEGED OR
 9                 OTHERWISE PROTECTED MATERIAL
10        When a Producing Party gives notice to Receiving Parties that certain
11 inadvertently produced material is subject to a claim of privilege or other protection,
12 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
13 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
14 may be established in an e-discovery order that provides for production without prior
15 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
16 Parties reach an agreement on the effect of disclosure of a communication or
17 information covered by the attorney-client privilege or work product protection, the
18 Parties may incorporate their agreement in the stipulated protective order submitted
19 to the Court.
20
21        14.      MISCELLANEOUS
22        14.1 Right to Further Relief. Nothing in this Order abridges the right of any
23 person to seek its modification by the Court in the future.
24        14.2 Right to Assert Other Objections. By stipulating to the entry of this
25 Protective Order, no Party waives any right it otherwise would have to object to
26 disclosing or producing any information or item on any ground not addressed in this
27
28
                                                 14
                   STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                      INFORMATION
 1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2 ground to use in evidence of any of the material covered by this Protective Order.
 3        14.3 Filing Protected Material. A Party that seeks to file under seal any
 4 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 5 only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6 Protected Material. If a Party’s request to file Protected Material under seal is denied
 7 by the Court, then the Receiving Party may file the information in the public record
 8 unless otherwise instructed by the Court.
 9
10        15.    FINAL DISPOSITION
11        After the final disposition of this Action and exhaustion of any related appeals,
12 within 60 days of a written request by the Designating Party, each Receiving Party
13 must return all Protected Material to the Producing Party or destroy such material. As
14 used in this subdivision, “all Protected Material” includes all copies, abstracts,
15 compilations, summaries, and any other format reproducing or capturing any of the
16 Protected Material. Whether the Protected Material is returned or destroyed, the
17 Receiving Party must submit a written certification to the Producing Party (and, if not
18 the same person or entity, to the Designating Party) by the 60-day deadline that (1)
19 identifies (by category, where appropriate) all the Protected Material that was returned
20 or destroyed, and (2) affirms that the Receiving Party has not retained any copies,
21 abstracts, compilations, summaries, or any other format reproducing or capturing any
22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25 reports, attorney work product, and consultant and expert work product, even if such
26 materials contain Protected Material. Any such archival copies that contain or
27 constitute Protected Material remain subject to this Protective Order.
28
                                                   15
                 STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                    INFORMATION
 1
 2        16.   VIOLATION
 3        Any violation of this Order may be punished by appropriate measures
 4 including, without limitation, contempt proceedings and/or monetary sanctions.
 5
 6 Dated: December 16, 2020              COZEN O'CONNOR
                                         By: /s/Erik L. Jackson
 7
                                              Erik L. Jackson
 8                                       Attorney for Plaintiff and
                                         Counter-Defendant
 9
                                         ADVANCED ENGINEERING
10                                       SOLUTIONS COMPANY, LLC
11
12
13 Dated: December 16, 2020              PRYOR CASHMAN LLP
                                         By: /s/ Benjamin S. Akley
14
                                              Benjamin S. Akley
15                                        Attorney for Defendant/Counterclaim-
                                          Plaintiff PERSONAL CORNER, LLC
16
17
18
19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20          December 16, 2020
     DATED: _________________
21
22
                                         ________________________________
23                                       Hon. Paul L. Abrams
24                                       United States Magistrate Judge
25
26
27
28
                                               16
                STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                   INFORMATION
                               EXHIBIT A
 1
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3
             I, ___________________, of ____________________________, declare
 4
     under penalty of perjury that I have read in its entirety and understand the
 5
     Stipulated Protective Order that was issued by the United States District Court for
 6
     the Central District of California on ________ in the case of Advanced
 7
     Engineering Solutions Company v. Personal Corner, LLC, et al., Case No. 2:20-cv-
 8
     05955-JFW-PLA. I agree to comply with and to be bound by all the terms of
 9
     this Stipulated Protective Order and I understand and acknowledge that failure to
10
     so comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that
12
     is subject to this Stipulated Protective Order to any person or entity except in
13
     strict compliance with the provisions of this Order.
14
             I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of
16
     this Stipulated Protective Order, even if such enforcement proceedings occur
17
     after termination of this action. I hereby appoint ____________________ of
18
     _________ as my California agent for service of process in connection with this
19
     action or any proceedings related to enforcement of this Stipulated Protective
20
     Order.
21
22
     Date:         _________
23
24
     City and State where sworn and signed:          ________________
25
     Printed name:        ___________________
26
     Signature:           ___________________
27
28
                                                     17
                   STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL
                                      INFORMATION
